DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/23/2022, in response to the restriction requirement mailed 12/30/2021.
Claims 1-22 are pending.  Claims 20-22 are newly added.  Claims 14 and 17-19 are withdrawn from further prosecution for the reasons set forth below.
Claims 1-13, 15, 16, and 20-22 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group 1 (claims 1-10, 15, 16, and 20-22) without traverse in the reply filed on 2/23/2022 is acknowledged.
Claims 14 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022.

Group 2 (claims11-13) is rejoined herein.  The restriction between groups 1-2 as set forth in the Office action mailed on 12/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner acknowledges applicants election of SQ1 (described on p.5 of specification wherein m1=2 and m2=1) as the representative species of peptide bound to a compound of formula I; diglycolate as the representative species of spacer; and LENK as the representative species of neuropeptide.
Prior art was found on the elected species.  The search has been expanded to other species.  Claims 1-10, 15, 16, and 20-22 are being examined on the merits.
Because all the species has been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 12/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 7, 9, and 13 are objected to because of the following informalities:  
Claim 7 should be amended to recite “wherein the spacer is a diglycolate, spacer” OR “wherein the spacer is diglycolate 
Claim 9 should be amended to recite “for use as a drug
Claim 13 should be amended to recite “between 10 and 500 nm.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 3 are deemed to be indefinite.  The claim recites: “wherein the at least one hydrocarbon compound of squalene structure is squalenic acid and derivatives thereof” and then further recites “the derivative of squalenic acid being selected 1,1',2-tris-nor-squalenic acid, 1,1',2-tris-nor-squalenamine, 1,1',2-tris-nor-squalenol, 1,1',2-tris-nor-squalenethiol, squalene acetic acid, squalenylethanol, squalenylethanethiol and squalenylethylamine”.  It is unclear from the first part of the claim “derivatives thereof”, as to whether additional squalenic acid derivatives fall within the scope of the claim.  Alternatively, the claim scope of squalenic acid “derivatives thereof” is limited to the recited Markush grouping that is also recited in the claim.

In order to overcome the instant rejection, Examiner recommends that applicant amend claim 3 in one of two alternative ways.
First alternative amendment: The bioconjugate according to claim 1, wherein the at least one hydrocarbon compound of squalene structure is squalenic acid and 
Second alternative amendment: The bioconjugate according to claim 1, wherein the at least one hydrocarbon compound of squalene structure is squalenic acid and derivatives thereof, wherein the squalenic acid derivative is selected from the group consisting of 1,1',2-tris-nor-squalenic acid, 1,1',2-tris-nor-squalenamine, 1,1',2-tris-nor-squalenol, 1,1',2-tris-nor-squalenethiol, squalene acetic acid, squalenylethanol, squalenylethanethiol and squalenylethylamine.  

The metes and bounds of claim 6 are deemed to be indefinite.  Claim 6 depends from claim 1.  Claim 1 recites: A bioconjugate comprising at least one neuropeptide covalently bond to at least one hydrocarbon compound of squalene structure (SQ) …”.  
Claim 6 recites: The bioconjugate according to claim 1, wherein the at least one neuropeptide and the at least one hydrocarbon compound of squalene structure are bond either to each other via a covalent bond or via a spacer or a function of the ester, disulfur, phosphate or amide bond. The metes and bounds of claim 6 are deemed to be indefinite because claim 6 recites a broader scope of “bond” and then alternately recites a direct covalent bond between the squalene structure and neuropeptide OR via a spacer OR a Markush group of covalent bonds (ester, disulfur [sulfur bridge], phosphate, or amide bond).  

In order to overcome the instant rejection, Examiner recommends that claim 1 the amended to recite that the covalent bond is either a direct covalent bond between the neuropeptide and squalene structure OR that the covalent bond is in indirect covalent bond via a spacer.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 9, 10, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. ((Bull Korean Chem Soc 30:599-607)- cited in IDS filed 2/23/2021), as evidenced by Tamanoi et al. (J cell Biochem Suppl 37:64-70 (2001)).  Tamanoi et al. is being cited for the purpose of indicating the structure of a farnesyl group which falls within the SQ formula of claim 1.
Hong et al. teach conjugated cyclic and linear enkephalin analogs/derivative of Tyr-D-Ala-Gly-Phe-Cys(S-X), where X = was farnesyl, that were synthesized in solution to investigate the opioid receptor selectivity (abstract; Table 1, compound 6).  As evidenced by Tamanoi et al. at Fig. 1, a farnesyl group has m2 =1 and m1=0.  The squalene structure comprises 15 carbon atoms.

Accordingly, instant claims 1, 2, 4, 6, 9, 10, 15, 16, and 20 are anticipated by the teachings of Hong et al.

Claim(s) 1-6, 9-11, 13, 15, 16, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015)- previously cited), as evidenced by Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015) supporting information pp. 1-17- previously cited).
Inventors Couvreur and Lepetre-Mouelhi of the instant application are named authors of Gopalakrishnan et al.
Gopalakrishnan et al. teach squalene conjugates of opioid peptides (leucine enkephalin, methionine enkephalin, and endomorphin -1 and -2) (pp. 1015-1017 and 1019).  See also squalene conjugates at pp. 1-3 of supporting information).  The squalene structures have m1=2 and m2=1.  Accordingly, the limitations of instant claims 1 and 4 are satisfied. Regarding claim 2, the hydrocarbon squalene structure comprises See also squalene conjugates at pp. 1-3 of supporting information).  Regarding claims 6 and 21, the hydrocarbon compound of squalene structure and neuropeptide are covalently bonded via an amide bond/spacer.  See Gopalakrishnan at Scheme 1 A and pp. 1-2 of supporting information.  Regarding claims 9 and 10, Gopalakrishnan et al. teach that the neuropeptides can be used in pain treatment (e.g., anti-hyperalgesic drug) (abstract, pp. 1015 and 1019).  Regarding claims 11 and 13, Gopalakrishnan et al. teach nanoparticles comprising the neuropeptide-squalene bioconjugates that had a mean diameter of 100 to 150 nm (p. 1016, Table 1, Fig. 1).  Regarding claims 15 and 16, Gopalakrishnan et al. teach that the neuropeptide-squalene bioconjugates were administered to mice via intravenous injections. The reference further teaches that the nanoparticles were prepared in aqueous solution and diluted in water (p. 1021 and supporting information at pp. 14-17).  This is construed as administration of a pharmaceutical composition comprising the neuropeptide-squalene bioconjugates.  Gopalakrishnan et al. teach that the neuropeptide-squalene bioconjugates can be used in pain treatment (abstract, pp. 1015 and 1019).  This is deemed to read on a pharmaceutical composition for use in the treatment of pain disorders.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13, 15, 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015)- previously cited), as evidenced by Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015) supporting information pp. 1-17- previously cited), and further in view of Couvreur et al. (U.S. 2010/0305030 A1).  

Gopalakrishnan et al. teach squalene conjugates of opioid peptides (leucine enkephalin, methionine enkephalin, and endomorphin -1 and -2) (pp. 1015-1017 and 1019).  See also squalene conjugates at pp. 1-3 of supporting information).  The squalene structures have m1=2 and m2=1. Gopalakrishnan et al. teach that the hydrocarbon compound of squalene structure were derived from 1,1’,2-trisnorsqualenamine (p. 1020 and supporting info at pp. 3-4).  Gopalakrishnan et al. teach squalene conjugates of opioid peptides (leucine enkephalin [LENK], methionine enkephalin [MENK], and endomorphin -1 and -2) (pp. 1015-1017 and 1019).  See also squalene conjugates at pp. 1-3 of supporting information).  The hydrocarbon compound of squalene structure and neuropeptide are covalently bonded via an amide bond/spacer.  See Gopalakrishnan at Scheme 1 A and pp. 1-2 of supporting information.  Gopalakrishnan et al. teach that the neuropeptide-squalene bioconjugates can be used in pain treatment (abstract, pp. 1015 and 1019).  This is deemed to read on a pharmaceutical composition for use in the treatment of pain disorders.
Although Gopalakrishnan et al. teach nanoparticles comprising neuropeptide-squalene bioconjugates, the reference does not explicitly teach inclusion of an anti-inflammatory compound.
Couvreur et al. teach a water-dispersible derivative of a therapeutic agent having a low water solubility that comprises at least one molecule of said agent covalently bonded to at least one molecule of a hydrocarbon derivative having a squalenic 
It would have been obvious to one of ordinary skill in the art to have included an anti-inflammatory agent in the nanoparticles of Gopalakrishnan et al. comprising neuropeptide-squalene bioconjugates.  Gopalakrishnan et al. explicitly teach that the neuropeptide-squalene bioconjugates are opioid peptides that can be used in pain treatment.  Couvreur et al. explicitly taught methods of preparing bioconjugates and nanoparticles comprising a therapeutic agent covalently bonded to at least one molecule of a hydrocarbon derivative having a squalenic structure (abstract and examples).  Couvreur et al. explicitly taught the same squalenic acid and derivatives thereof that could be used in the therapeutic acid-squalene structure bioconjugates.  The reference explicitly taught that the nanoparticles could comprise anti-inflammatory agents of corticoid type (for example dexamethasone) or of non-corticoid type (Couvreur at para. [0086]).  
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” 
In this case, nanoparticles comprising neuropeptide-squalene bioconjugates are opioid peptides that could be used in pain treatment were known in the art at the time of the invention, as taught by Gopalakrishnan et al.  Couvreur et al. explicitly taught methods of preparing bioconjugates and nanoparticles comprising the same squalenic structures covalently bonded to therapeutic agent (abstract and examples).  The reference further taught that anti-inflammatory agents could be included in the nanoparticles.  The skilled artisan would have had a reasonable expectation of success because both references explicitly taught methods of preparing the neuropeptide-squalene bioconjugates and nanoparticles comprising the bioconjugates.  
Claim 12 is deemed to be obvious in view of the teachings of Gopalakrishnan et al. and Couvreur et al.
Further regarding claim 3, derivative may be, for instance, 1,1',2-tris-norsqualenic acid, squalenoylacetic acid, 1,1',2-tris-norsqualenamine, 1,1',2-trisnorsqualenol, 1,1',2-tris-norsqualenethiol, squaleneacetic acid, squalenylethanol, squalenylethanethiol or squalenylethylamine (para. [0026]).
Accordingly, instant claims 1-6, 9-13, 15, 16, 20 and 21 are obvious in view of the teachings of the cited references. 
Examiner comment 
Claims 8 and 22 appear to be free the prior art.
The closest reference to the instant claims is Gopalakrishnan et al. (Adv. Healthcare Mater. 4:1015-1022 (2015)- previously cited), the teachings of which are disclosed above.
The reference does not explicitly or implicitly teach enkephalin-squalene bioconjugate comprising a linker that is diglycolate or the specific bioconjugate structures set forth in claims 8 and 22.

Claims 8 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-22 are pending.  Claims 14 and 17-19 are withdrawn.
Claims 1-6, 9-13, 15, 16, 20 and 21 are rejected. Claims 8 and 22 are objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654